 

Exhibit 10.20

 

Marketing and Selling Agreement

 

THIS Marketing and Selling AGREEMENT (“Agreement”) is entered into as of the
20th day of April 2017, by Her Imports (“Her”), a Nevada Corporation, and
Cabello Real FDE (“Cabello”), a United Arab Emirate Corporation (together
referred to herein as the “Parties”).

 

RECITALS

 

WHEREAS, HER is in the business improving the sales performance of brands,
products and services by way of its proprietary eCommerce platform; and

 

WHEREAS, Cabello owns a hair care product line brand called OSIworks; and

 

WHEREAS, Cabello desires to have HER market and sell OSIworks products; and

 

WHEREAS, the Parties have come to an exclusive agreement for Her to purchase,
market and sell in the United States of America OSIworks’s products for which
Cabello will receive a royalty on all sales;

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which are hereby acknowledged, the Parties hereby
agree to the following.

 

1.     General Provisions Overview.

 

  1.1 This is considered an arm’s length transaction. The Parties are working as
independent contractors.         1.2 Each party will be responsible for its own
costs that it may incur in the normal course of business included but not
limited to costs of employees, legal cost, general operating costs, taxes and
any other obligation that it may incur.         1.3 Unless otherwise agreed to
neither party may make any claims or representations concerning the other party
unless agree to, in writing, in advance.         1.4 It is understood that, from
time-to-time, the parties may wish to modify this Agreement in order to maximize
the benefit of this Agreement to both parties.         1.5 It is also understood
that the parties may enter into other businesses and business relationships
apart from each other that do not compete with Cabello’s existing business.    
    1.6 Both Cabello and HER recognize that they can lose money, i.e., there can
be a loss or gain of funds in separate months. Each of the parties hereby
acknowledges that any such losses are their respective responsibility and not
subject to recovery from the other party.

 

1

 

 

2.     Responsibilities of Her.

 

  2.1 Purchasing inventory. All products that are to be sold will be purchased
by and will be the property of Her. Her will issue purchase orders to product
suppliers and will be responsible for and will pay product suppliers for all
goods to be sold including the product itself as well as packaging, wrapping,
and shopping bags. It is understood that HER bears all risk of inventory.      
  2.2 Marketing. Her is responsible for all marketing including but not limited
to:

 

  2.2.1 Online marketing such as Website re-designs and re-haul, email marketing
campaign design, email marketing campaign management, whitelisting and
broadcasting, social media advertising, pay-per-click (also known as PPC),
marketing campaigns buildup and management;         2.2.2 Branding including
graphic design, development of tag lines, advertising copy and package designs;
        2.2.3 Promotion including press releases, events, celebrity endorsements
and trade shows; and         2.2.4 Traditional advertising.

 

  2.3 Sales Process Management. Her is responsible the sales process including
but not limited to:

 

  2.3.1 Establish merchant accounts for processing sales;         2.3.2
Providing Point of Sale (POS) equipment, where applicable; and         2.3.3
Processing of sales; and         2.3.4 On-line sales and fulfillment.

 

3. Responsibilities of Cabello. Cabello shall, with the involvement and approval
of Her, develop and source OSIworks products to be purchased and sold by Her.

 

4. Payments from Her to Cabello. In consideration for the above, Her will pay to
Cabello in accordance with the following:

 

  4.1 Royalty on Sales. Her will pay Cabello a monthly royalty of two percent
(2%) of Gross Sales, net of returns. “Gross Sales” means amounts received on
account of products sold or otherwise distributed by Her, after allowing
deductions for the following items: (i) sales taxes, use taxes and other similar
governmental charges, (ii) freight and transportation charges, (iii) custom
duties, (iv) insurance charges, (v) rebates and retroactive price reductions,
and (vi) commissions actually paid to distributors and sales representatives. In
the event a product is sold or otherwise distributed for consideration other
than solely cash, the cash value equivalent of such other consideration
attributable to the sale or other distribution of the product shall be included
in Gross Sales. Gross Sales shall be deemed received when actually collected.
Such payments will be made within twenty (20) days from the end of each month.  
      4.2 Reports. Her shall deliver to Cabello, within ten (10) days after the
end of each calendar month, a report setting forth in reasonable detail the Her
calculation of the royalties’ payable to Cabello for such calendar period,
supported by Her’s calculation of Gross Revenues on a category-by-category
basis.         4.3 Late Payment. Any remuneration not paid on or before the date
when due shall accrue interest thereon from such date until the date of payment
in full at two (2) percentage points over the per annum interest rate published
as the “Prime Rate” in The Wall Street Journal (Eastern Edition), but in no
event shall such rate exceed the maximum rate permitted by applicable law.
Payments hereunder shall be deemed paid as of the day on which they are released
and “liquid” in the then current designated account.

 

2

 

 

  4.4 Records. Her agrees to maintain for two (2) years after the submission of
each report under Section 4.2, books and records in sufficient detail to enable
the remuneration payable hereunder to be verified.         4.6 Audit Rights.
Upon reasonable prior notice to Her, Cabello and its financial advisors shall
have access to the books and records of Her and its Affiliates to conduct a
review or audit thereof in order to verify the payment of all required
remuneration hereunder. Such access shall be available not more than once during
any calendar year and shall only be available during normal business hours for
the term of this Agreement and for a period of two (2) years after its
termination. Cabello shall treat all financial information subject to review
hereunder in accordance with the confidentiality provisions of this Agreement,
and shall cause its certified public accountants to enter into a confidentiality
agreement with Cabello obligating such accountants to retain all such financial
information in confidence pursuant to such confidentiality agreement.        
4.7 Method of Payment; Currency. All remuneration payable to Cabello under this
Agreement shall be paid by wire transfer in immediately available funds in legal
currency of the United States and shall be delivered to Cabello at the account
designated in writing by Her from time to time.         4.8 Insolvency. A
condition of insolvency on the part of the Her that is not corrected within 45
days of a notice to cure will cause all rights herein granted to be rescinded by
the Cabello with no recourse. Upon filing of bankruptcy on the part of the Her,
all rights herein granted are immediately rescinded by the Cabello with no
recourse.

 

5. Representations and Warranties of Cabello. In order to induce the Her to
enter into this Agreement and complete its transactions contemplated hereunder,
Cabello represents and warrants to Her that:

 

  5.1 Cabello has good and sufficient power, authority and capacity to enter
into this Agreement and complete its transactions contemplated under this
Agreement on the terms and conditions set forth herein, and which Cabello is
bound.         5.2 The execution and delivery of this Agreement have been duly
and validly authorized, and all necessary action has been taken to make this
Agreement a legal, valid and binding obligation of Cabello, enforceable in
accordance with its terms.

 

6. Representations and Warranties of the Her. In order to induce the Cabello to
enter into this Agreement and complete its transactions contemplated hereunder,
Her represents and warrants to Cabello that:

 

  6.1 Her is a publicly traded company on the OTCQB under the stock symbol: HHER
        6.2 Her has good and sufficient power, authority and capacity to enter
into this Agreement and complete its transactions contemplated under this
Agreement on the terms and conditions set forth herein, and this agreement will
not violate any other agreement or instrument to which Her is a party or by
which Her is bound.         6.3 The execution and delivery of this Agreement
have been duly and validly authorized, and all necessary action has been taken
to make this Agreement a legal, valid and binding obligation of Her, enforceable
in accordance with its terms.

 

3

 

 

7.     Term, Termination and Survival.

 

  7.1 Term. The term of this Agreement shall commence on the Effective Date and
continue for two years or until such time as terminated pursuant to the
provisions of this Article 7.         7.2 Termination by Cabello. Cabello shall
have the right to terminate this Agreement upon thirty (30) days’ prior written
notice to Her (i) if HER fails to pay any amount finally determined by a court
of competent jurisdiction to be due and owing to Her hereunder within such
thirty (30) day period, or upon insolvency or bankruptcy as per Section 4.8,
above, or (ii) in the event Her breaches or fails to perform any covenant,
requirement, representation or warranty of this Agreement and does not cure the
breach or failure within such thirty (30) day period.         7.3 Termination by
Her. Her shall have the right to terminate this Agreement upon thirty (30) days
prior written notice to Cabello (i) if Her determines, in its reasonable
judgment, based on sales results and after consultation with Cabello, that the
Products are not commercially viable, or (ii) in the event Cabello breaches or
fails to perform any covenant, requirement, representation or warranty of this
Agreement and does not cure the breach or failure within such thirty (30) day
period.         7.4 No Other Events of Termination. This Agreement shall remain
in effect unless and until terminated by either Cabello or Her as permitted
under this Article 10, under Article 12.2 in connection with a Force Majeure
Event.         7.5 Survival. Termination of this Agreement shall not relieve Her
of its obligation to pay any royalties or other amounts that become due and
payable to Cabello prior to the effective date of such termination. Except as
otherwise provided under this Article 10, upon termination of this Agreement,
Her rights shall cease and all rights shall revert to Cabello. In addition, any
articles, sections and any other provisions required to interpret this Agreement
shall survive termination of this Agreement.

 

8. Assignment and Successors. Her shall NOT be free to assign or transfer this
Agreement, or any of its rights hereunder, except to any entity acquiring all or
substantially all of the assets of Her to which this Agreement relates, whether
by merger, acquisition or otherwise. Subject to the foregoing restrictions, this
Agreement, and each and every provision hereof, shall be binding upon and shall
inure to the benefit of the parties, their respective successors, heirs and
permitted assigns, and each and every successor-in-interest to any party,
whether such successor acquires such interest by way of gift, purchase,
foreclosure or any other method, shall hold such interest subject to all the
terms and provisions of this Agreement.

 

9.     Miscellaneous.

 

  9.1 Entire Agreement. This Agreement, together with the Exhibits annexed
hereto, sets forth and constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof, and supersedes any and all
prior agreements, understandings, promises, and representations made by either
party to the other concerning the subject matter hereof and the terms applicable
hereto. This Agreement may not be released, discharged, amended or modified in
any manner except by an instrument in writing signed by the duly authorized
representatives of Cabello and Her.         9.2 Force Majeure. Neither of the
Parties shall be liable for any default or delay in performance of such party’s
obligations hereunder to the extent the same is attributable to any Force
Majeure Event, provided that such party shall use commercially reasonable
efforts to overcome the Force Majeure Event as soon as is reasonably possible
and all obligations of the parties shall return to being in full force and
effect upon the termination of such Force Majeure Event. Should any Force
Majeure Event having a material adverse effect on Her’s ability to fully exploit
the rights granted to Her hereunder last or be reasonably expected to last for a
period of sixty (60) days or longer, Cabello shall have the right to terminate
this Agreement, effective immediately, on written notice to Her. Any such
termination by Cabello shall be without liability to Her on account thereof.

 

4

 

 

  9.3 Parties Independent. In making and performing this Agreement, the parties
are acting at all times as independent entities and nothing contained in this
Agreement shall be construed or implied to create an agency, partnership or
employer and employee relationship between any of the parties. Except as
specifically provided herein, at no time shall either party make commitments or
incur any charges or expenses for or in the name of any other party.         9.4
No Waiver of Rights. The failure of either party to insist, in any one or more
instances, upon the performance of any of the terms, covenants or conditions of
this Agreement and to exercise any right hereunder, shall not be construed as a
waiver or relinquishment of the future performance of any such term, covenant or
condition or the future exercise of such right, but the obligations of the other
parties with respect to such future performance shall continue in full force and
effect.         9.5 Headings. The headings of the articles and sections used in
this Agreement are included for convenience only and are not to be used in
construing or interpreting this Agreement.         9.6 Notice. All notices
provided for or permitted under this Agreement shall be in writing and (i)
delivered personally, (ii) sent by commercial overnight courier with written
verification of receipt, (iii) sent by certified or registered U.S. mail,
postage prepaid and return receipt requested to the party to be notified, at the
address for such party set forth below, or at such other address of which such
party has provided notice in accordance with the provisions of this Section
11.7. Notices shall be deemed effective when received if sent pursuant to
subsection (i) or (iii), one business day after sending if sent pursuant to
subsection (ii), and when sent if sent pursuant to subsection (iv) on a business
day, or one business day after sending if send pursuant to subsection (iv) other
than on a business day. In any event Notice shall be deemed transmitted upon
receipt of acknowledgement or proof of delivery. Each Party shall notify the
other immediately upon any change of address.

 

If to CABELLO:

 

Cabello Real FDE

Mr. Mark Gunter Nierda, Trustee

Level 23 Boulevard Plaza Tower

Emaar Boulevard

Dubai, United Arab Emirate

 

I f to HER:

 

Her Imports

Barry Hall, CEO & CFO

8250 W. Charleston Blvd., Suite 110

Las Vegas, NV 89117

 

5

 

 

  9.7. Amendment and Modification. Subject to applicable law, this Agreement may
be amended, modified or supplemented only by a written agreement signed by Her
and Cabello.         9.8. Waiver of Compliance; Consents.

 

  9.8.1 Any failure of either party to comply with any obligation, covenant,
agreement or condition herein may be waived by the party entitled to the
performance of such obligation, covenant or agreement or who has the benefit of
such condition, but such waiver or failure to insist upon strict compliance with
such obligation, covenant, or agreement or condition will not operate as a
waiver of, or estoppel with respect to, any subsequent or other failure.        
9.8.2 Whenever this Agreement requires or permits consent by or on behalf of
either party hereto, such consent will be given in a manner consistent with the
requirements for a waiver of compliance as set forth above.

 

  9.9. Attorneys’ Fees. In the event an arbitration, suit or action is brought
by either Party under this Agreement to enforce any of its terms, or in any
appeal there from, it is agreed that the prevailing party shall be entitled to
reasonable attorneys fees to be fixed by the arbitrator, trial court, and/or
appellate court.         9.10. Computation of Time. In computing any period of
time pursuant to this Agreement, the day of the act, event or default from which
the designated period of time begins to run shall be included, unless it is a
Saturday, Sunday or a legal holiday, in which event the period shall begin to
run on the next day that is not a Saturday, Sunday or legal holiday.        
9.11. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO SHALL BE GOVERNED, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEVADA. THE PARTIES AGREE THAT ANY LITIGATION RELATING
DIRECTLY OR INDIRECTLY TO THIS AGREEMENT MUST BE BROUGHT BEFORE AND DETERMINED
BY A COURT OF COMPETENT JURISDICTION WITHIN THE STATE OF NEVADA.         9.12.
Arbitration. If at any time during the term of this Agreement any dispute,
difference, or disagreement shall arise upon or in respect of this Agreement,
and the meaning and construction hereof, every such dispute, difference, and
disagreement shall be referred to a single arbiter agreed upon by the parties,
or if no single arbiter can be agreed upon, an arbiter or arbiters shall be
selected in accordance with the rules of the American Arbitration Association
and such dispute, difference or disagreement shall be settled by arbitration in
accordance with the then prevailing commercial rules of the American Arbitration
Association, and judgment upon the award rendered by the arbiter may be entered
in any court having jurisdiction thereof.         9.13. Further Action. The
parties hereto shall execute and deliver all documents, provide all information
and take or forbear from all such action as may be necessary or appropriate to
achieve the purposes of this Agreement.         9.14. Confidentiality. The
parties shall keep this Agreement and its terms confidential, but either party
may make such disclosures as it reasonably considers are required by law or
necessary to obtain financing. In the event that the transactions contemplated
by this Agreement are not consummated for any reason whatsoever, the parties
hereto agree not to disclose or use any confidential information they may have
concerning the affairs of other parties, except for information which is
required by law to be disclosed. Confidential information includes, but is not
limited to, financial records, surveys, reports, plans, proposals, financial
information, and information relating to personnel contracts, stock ownership,
liabilities and litigation. However, it is understood that upon mutual agreement
of the parties, certain information may be disclosed in the form of press
releases or other disclosures to promote the business to generate sales.

 

6

 

 

  9.15. Costs, Expenses and Legal Fees. Whether or not the transactions
contemplated hereby are consummated, each party hereto shall bear its own costs
and expenses (including attorneys’ fees).         9.16. Severability. If any
provision of this Agreement is held to be illegal, invalid or unenforceable
under present or future laws effecting during the term hereof, such provision
shall be fully severable and this Agreement shall be construed and enforced as
if such illegal, invalid or unenforceable provision never comprised a part
hereof; and the remaining provisions hereof shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom. Furthermore, in lieu of such illegal,
invalid and unenforceable provision, there shall be added automatically as part
of this Agreement a provision as similar in nature in its terms to such illegal,
invalid or unenforceable provision as may be possible and be legal, valid and
enforceable.         9.17. Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original and all
of which taken together shall be deemed to constitute one and the same.
Facsimile copies may act as originals.

 

IN WITNESS HEREOF, the parties have duly executed this Agreement as of the date
written herewith.

 

[Signatures on following page]

 

7

 

 

[Signature Page to Marketing and Selling Agreement]

 

HER Imports

 

By: /s/ Barry Hall

Name: Barry Hall, CEO & CFO

 

Cabello Real FDE

 

By: /s/ Jonathan Terry

Name: Jonathan Terry, Trustee

 

8

 

 